Citation Nr: 0601061	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ulcerative colitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In a July 2002 rating decision, 
the RO denied entitlement to service connection for 
ulcerative colitis and low back disability.  A notice of 
disagreement was filed in July 2002, a statement of the case 
was issued in September 2003, and a substantive appeal was 
received in September 2003.  In a May 2003 rating decision, 
entitlement to service connection for PTSD was denied.  The 
veteran filed a notice of disagreement in June 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in September 2003.  The 
veteran and his spouse testified at a RO hearing in November 
2003.

In the May 2003 rating decision, entitlement to service 
connection for tinnitus and hearing loss disability was 
denied, and the veteran perfected an appeal.  In a July 2004 
rating decision, the RO granted service connection for these 
disabilities.  The grant of service connection for tinnitus 
and hearing loss disabilities constituted a full award of the 
benefit sought on appeal as to these issues.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the 
veteran nor his representative submitted a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level within the 
applicable time period.  Thus, those issues are not currently 
in appellate status.  Id.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.



FINDINGS OF FACT

1.  In a September 1958 rating decision, service connection 
for ulcerative colitis was denied; the veteran did not file a 
notice of disagreement.  

2.  In a December 1985 rating decision, service connection 
for low back disability was denied; the veteran did not file 
a notice of disagreement.

3.  In May 2001, the veteran filed a request to reopen 
entitlement to service connection for ulcerative colitis and 
low back disability. 

4.  Additional evidence received since the RO's September 
1958 decision does not bear directly and substantially upon 
the specific matter under consideration, service connection 
for ulcerative colitis, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  Additional evidence received since the RO's December 1985 
decision does not bear directly and substantially upon the 
specific matter under consideration, service connection for 
low back disability, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The September 1958 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The December 1985 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has not been received since the 
September 1958 denial of service connection for ulcerative 
colitis, and the claim of service connection for ulcerative 
colitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence has not been received since the 
December 1985 denial of service connection for low back 
disability, and the claim of service connection for low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2001.  The letter predated the July 2002 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letter has clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  The veteran claimed treatment at Kaiser 
Hospital since January 1, 1962.  Upon a request for these 
records, Kaiser provided treatment records for the period 
January 1991 to the present.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

New & Material Evidence

The Board notes here that it is not entirely clear whether 
the RO viewed the veteran's current claims as claims to 
reopen or de novo claims.  Even if the RO determined that new 
and material evidence was received to reopen the claim, or 
that an entirely new claim was received, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Ulcerative colitis

In July 1958, the veteran filed an initial claim of service 
connection for 'stomach trouble' which he claimed occurred in 
1953.  The veteran's service medical records were on file 
which were negative for treatment for stomach problems.  
Specifically, a medical examination performed for separation 
purposes in September 1955 reflected that the veteran's 
abdomen and viscera were clinically evaluated as normal.  
Also on file were clinical records from the VA Medical Center 
(VAMC) in Wichita, Kansas.  From July through September 1958, 
the veteran was hospitalized.  Approximately eight months 
prior he had developed shingles involving the left side and 
the lower thoracic area.  There were some lesions in the 
epigastrium just to the left of the midline.  Following this, 
he had a gnawing and cramping discomfort after eating.  In 
June 1958 he developed frequent bowel movements containing 
blood.  He sought treatment at a private medical facility and 
was told he had an ulcer at the valve of the stomach.  As his 
condition had worsened, he sought treatment at the VA.  
Physical examination revealed an advanced and active 
ulcerative colitis.  The diagnosis rendered was chronic 
ulcerative colitis.  He sought follow-up treatment in 
November 1958, and the diagnosis remained chronic ulcerative 
colitis.  He was hospitalized again in December 1958 through 
March 1959.  The discharge diagnosis was chronic ulcerative 
colitis.  

The veteran's claim of service connection was denied in a 
September 1958 rating decision.  The veteran did not initiate 
an appeal of this decision, therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

In May 2001, the veteran submitted a claim to reopen 
entitlement to service connection for ulcerative colitis.  
The veteran submitted post-service private medical records 
from the 1990s to the present.  Documentation also indicated 
that he had undergone an ulcerated colitis operation in 
October 1975.  Subsequent medical documentation reflects 
status post leostomy and total colectomy.

In July 2002, the RO denied the veteran's claim.  The rating 
decision appeared to contain a merits analysis, although the 
underlying issues was whether new and material evidence had 
been received to reopen the claim.

As discussed, in September 1958, the RO issued a rating 
decision denying the veteran's claim of entitlement to 
service connection for ulcerative colitis.  As the veteran 
did not appeal, the RO's determination is final.  38 U.S.C.A. 
§ 7105.  The evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the issuance 
of the RO determination in September 1958.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which bears directly 
and substantially upon the specific issue, nor must it be 
considered to decide the underlying issue of service 
connection.  38 C.F.R. § 3.156.  Because new and material 
evidence has not been submitted, the claim of service 
connection for ulcerative colitis cannot be reopened.

As indicated above, the evidence added to the record since 
the September 1958 decision includes post-service private 
medical records from the 1990s to the present documenting 
status post ulcerative colitis, and evidence which reflects 
that he underwent surgery for this disorder in October 1975.  
The veteran also testified before the RO in November 2003.  
Although the evidence submitted with the claim to reopen is 
new, none of the evidence submitted raises a reasonable 
possibility of substantiating the claim of service connection 
for ulcerative colitis.  Service medical records do not 
reflect treatment for ulcerative colitis or any stomach 
problems in service, nor any complaints related to the 
stomach.  The medical evidence which was of record at the 
time of the initial rating determination reflects a diagnosis 
of chronic ulcerative colitis beginning in July 1958.  The 
veteran separated from active service in September 1955, thus 
he developed ulcerative colitis almost three years after 
separation from service.  There is no evidence that the 
symptomatology exhibited in 1958 was in any way related to 
service or any symptomatology experienced therein.  The 
medical evidence reflects that the disability was as a result 
of shingles which was contracted eight months prior, in 
approximately December 1957, which still constituted over two 
years after separation from service.  The records submitted 
with the claim to reopen do not reflect evidence of an 
etiological relationship of a ulcerative colitis to service.  
The subsequent medical evidence does not offer any further 
evidence regarding an etiological relationship between any 
current disability of ulcerative colitis, and any link to 
service.  

Overall, the evidence submitted since the September 1958 
rating decision, while new, does not bear directly and 
substantially upon the specific issue of entitlement to 
service connection for ulcerative colitis, and is not so 
significant by itself or with the evidence previously of 
record that it must be considered to fairly decide the merits 
of the claim.  For these reasons, the Board concludes that 
the veteran has not presented new and material evidence to 
reopen his claim of service connection for ulcerative 
colitis.  38 C.F.R. § 3.156(a).  Accordingly, the Board's 
analysis must end here, and the appeal is denied.  

Low back disability

Initially, in a September 1958 rating decision, the RO denied 
entitlement to service connection for a low back disability.  
The veteran did not initiate an appeal of that decision, and 
the decision is final.  38 U.S.C.A. § 7105.  

In September 1985, the veteran filed a claim to reopen.  

Evidence of record at this time was service medical records 
which detail that the veteran sustained a lumbar strain in 
November 1953.  Specifically, on November 15, the veteran was 
double-timing to "PX" and stepped off the curb turning his 
right ankle and falling as he did so.  He incurred discomfort 
and swelling of the right ankle associated with soreness and 
discomfort in the low back.  The ankle injury prevented free 
and complete use, and his low back was aggravated by 
activity.  He denied radiation to either hip or lower 
extremity, and the veteran reported that his back discomfort 
was aggravated by activity only.  On examination of the back 
on November 21, full range of motion was present with slight 
tenderness to palpation of paravertebral (lumbar 
sacrospinalis) musculature.  There was no persistent muscle 
spasm.  The diagnosis rendered was strain, acute, mild, 
sacrospinalis, lumbar area.  Medical documentation reflects 
that he was prescribed a bed board, best rest, and 
medication.  On December 15, he returned to duty.  On an 
examination performed for separation purposes in September 
1955, his spine and upper extremities were clinically 
evaluated as normal.  

Also of record were VA treatment records dated in 1958 and 
1959 with regard to his hospitalization for chronic 
ulcerative colitis.  On physical examinations during his 
hospitalizations from July through August 1998, July through 
September 1958, and December 1958 through March 1959, no 
significant abnormalities were noted with regard to the back.

With his claim, the veteran also submitted a lay statement 
claiming that during service he tripped and fell over a large 
rock and twisted his back, legs and ligaments.  Once 
hospitalized, he was taped to bed board to straighten out his 
back and legs.  A few weeks later, he had to learn how to 
walk again.  He used crutches and a cane.  The veteran also 
submitted a lay statement from his spouse.

In December 1985, the RO denied entitlement to service 
connection for low back disability.  The veteran did not 
initiate an appeal of that decision, and the decision is 
final.  38 U.S.C.A. § 7105.

In May 2001, the veteran filed a claim to reopen entitlement 
to service connection for low back disability.  Medical 
records were obtained from the medical provider, Kaiser 
Hospital, for the period January 1991 to the present.  The 
medical records reflect that in March 1991 the veteran 
complained of low back pain for the previous 6 to 7 months.  
The diagnosis rendered was degenerative joint disease lumbar 
spine.  There is no further medical documentation until March 
2000 when the veteran complained of low back pain.  A 
clinical record contains a diagnosis of osteoarthritis of 
neck and lumbar spine, status post cervical spine surgery in 
past, still with low back pain.  A February 2001 clinical 
record reflects low back pain for the previous 2 years, 
radiating to left leg.  A March 2001 clinical record reflects 
a 3 year history of chronic low back pain with occasional 
radiation to right lower extremity.  An x-ray examination 
reflects a finding of severe spinal stenosis at the L3-L4 and 
L4-L5 levels with mild spinal stenosis at the L5-S1 level.  
An August 2001 clinical record reflects that in 1997 the 
veteran underwent cervical spondylosis, cervical disc 
disease, and anterior cervical decompression fusion.  The 
veteran also submitted lay statements to support his claim, 
and testified before the RO in November 2003.

In July 2002, the RO denied the veteran's claim.  Again, the 
rating decision appeared to contain a merits analysis.  

As discussed, in December 1985, the RO issued a rating 
decision denying the veteran's claim of entitlement to 
service connection for low back disability.  As the veteran 
did not appeal, the RO's determination is final.  38 U.S.C.A. 
§ 7105.  The evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the issuance 
of the RO determination in December 1985.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which bears directly 
and substantially upon the specific issue, nor must it be 
considered to decide the underlying issue of service 
connection.  38 C.F.R. § 3.156.  Because new and material 
evidence has not been submitted, the claim of service 
connection for low back disability cannot be reopened.

As indicated above, the evidence added to the record since 
the December 1985 decision includes post-service private 
medical records from the 1990s to the present documenting 
complaints of low back pain and a diagnosis of degenerative 
joint disease and spinal stenosis.  Although the evidence 
submitted with the claim to reopen is new, none of the 
evidence is so significant that it must be considered to 
fairly decide the claim.  Service medical records reflect 
treatment for a lumbar strain in November 1953, however, upon 
separation examination in September 1955, his spine was 
clinically evaluated as normal.  At the time of the RO's 
decisions in September 1958 and December 1985, there was no 
post-service objective medical evidence reflecting treatment 
for low back disability.  The evidence currently of record 
reflects an initial complaint of back pain in March 1991, 
however, this constitutes a more than 30 year gap between his 
separation from service and his complaints of a low back 
disorder.  Additionally, the objective medical evidence does 
not reflect any further evidence of low back pain until March 
2000, and further documentation reflects the veteran's 
complaints of back pain for only the previous two years.  
This amounts to a record which lacks continuity of 
symptomatology following discharge from service.  It appears 
from the medical evidence that although the veteran may have 
sustained a lumbar strain in service, it was acute in nature 
and resolved without leaving residual disability.  A 
veteran's belief that he is entitled to some sort of benefit 
simply because he had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Thus, the records submitted with the claim to reopen do not 
reflect evidence of an etiological relationship of a low back 
disability to service.  The subsequent medical evidence does 
not offer any further evidence regarding an etiological 
relationship between any current disability of low back 
disability, and any link to service.  

Overall, the evidence submitted since the December 1985 
rating decision, while new, does not bear directly and 
substantially upon the specific issue of entitlement to 
service connection for low back disability, and is not so 
significant by itself or with the evidence previously of 
record that it must be considered to fairly decide the merits 
of the claim.  For these reasons, the Board concludes that 
the veteran has not presented new and material evidence to 
reopen his claim of service connection for low back 
disability.  38 C.F.R. § 3.156(a).  Accordingly, the Board's 
analysis must end here, and the appeal is denied.  


ORDER

New and material evidence has not been received to reopen the 
claims of service connection for ulcerative colitis and for 
low back disability.  To this extent, the appeal is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD due to his period of active service.  An April 2003 
private psychological evaluation with Ron Beavers, Ph. D., 
contains a diagnosis of acute anxiety and PTSD as a result of 
his period of service.  Unfortunately, the examination report 
does not contain any specific stressors relied on in 
rendering the diagnosis, it simply makes general reference to 
his period of service and his reported symptomatology.  Thus, 
the Board finds that the veteran should be scheduled for a VA 
examination to clarify any diagnosis and etiology.  
Additionally, the veteran gave testimony with regard to his 
claimed stressors at the RO hearing in November 2003, to 
include an incident when a gun barrel exploded.  The RO's 
attention is directed to the transcript for specific details 
and information.  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  Based on the information 
provided by the veteran, the RO should attempt to obtain 
corroborating evidence of the veteran's alleged stressors.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service, to include 
the gun barrel explosion.  He should 
provide specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  

2.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

3.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA psychiatric 
examination for the purpose of 
clarifying the nature and etiology of 
any current psychiatric disorders.  It 
is imperative that the claims file be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

4.  After completion of the above, the 
RO should review the expanded record 
and adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this 
claim is unfavorable to the veteran, 
the RO must issue a supplemental 
statement of the case and provide him 
an opportunity to respond before this 
case is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


